Day, J.
The abstract embraces, and properly submits for our determination, two questions only: First. Has the Ciiv cuit Court jurisdiction to set aside the award? Second. Do the facts alleged in the petition justify the action of the court in setting aside the award?
1. EQUITABLE SrwcJrf0n: irators°sdíooI district. I. Section 1715 of the Code provides: “The respective boards of directors shall immediately after such organization make an equitable division of the then existing 1 ° assets and liabilities between the old and new districts; and in case of a failure to agree, the matter may be decided by arbitrators chosen by the parties in interest.” It is urged by the appellant that the remedy of the plaintiff is by appeal to the county superintendent under the provisions of section 1829 of the Code, and from him to the superintendent of public instruction, *288under section 1885, and that the Circuit Court has no jurisdiction to set aside the award. Section 1829 of the Code applies only to the case of a person aggrieved by a decision or order of the district board of directors; it has no reference to an appeal from an award of arbitrators. Unless a court of equity can entertain jurisdiction to set aside an award made under the provisions of section 1115, there is no mode in which relief can be obtained against an award, however erroneous or fraudulent it may be. In Morse on Arbitration and Awards, page 321, it is said: “Relief against an award will be granted in equity, if a plain error in law or fact be specifically set forth and proved. An award will be set aside for a mistake palpable upon its face; or for a plain mistake in the law upon some material point; or for a mistake in fact such as the arbitrator would himself admit, e. g. a miscalculation; or for a palpable mistake which is extremely prejudicial to the losing party; for a very gross and manifest mistake.” And on page 322 it is said: “ A report of referees may be set aside either for an evident mistake in a matter of fact, or for an obvious error in matters of law.” See also Sullivan v. Frink & Co., 3 Iowa, 66. We are of opinion that the Circuit Court has jurisdiction in a proper case to set aside an award made under the section of the Code under consideration.
• II. Do the facts alleged in the petition justify the setting aside of the award? The petition amongst other things alleges that the arbitrators by a gross error in making the computation awarded the plaintiff only $424.20, when, under'the basis of settlement adopted by the arbitrators, the plaintiff was entitled to $434.20. The abstract does not show upon what the court proceeded in setting aside the award. It is apparent, however, under the authorities cited, that the alleged error in computation, which the demurrer admits, fully justifies the action of the court.
Counsel for the appellant have discussed to some extent the question as to the basis upon which the arbitrators should *289proceed to make a division of the assets. The most that we can say upon this branch of the case is that the division must be made in an equitable manner, all the circumstances surrounding the respective districts being considered. The arbitrators should not be required to make the division solely upon the valuation of the property nor the number of scholars in the respective districts, but they should consider both these matters, as well as the number of the school houses erected, and the wants of the respective districts.
Affirmed.